NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ARMAS-RIVERA, AKA Jose                     No.    20-70694
Francisco Armas,
                                                Agency No. A200-977-113
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Jose Armas-Rivera, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We dismiss in part and deny in part the petition for review.

       We lack jurisdiction to consider Armas-Rivera’s contentions regarding the

merits of his asylum and withholding of removal claims because he failed to raise

them before the BIA. See Segura v. Holder, 605 F.3d 1063, 1066 (9th Cir. 2010)

(“[Petitioner’s] failure to assert [a] claim before the BIA deprived it of the

opportunity to address the issue and divests us of jurisdiction to review it.”).

       Substantial evidence supports the agency’s denial of CAT relief because

Armas-Rivera failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized

evidence of violence and crime in Mexico is insufficient to meet standard for CAT

relief).

       The temporary stay of removal remains in place until issuance of the

mandate.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                       20-70694